CRAIG, J.
Petitioners herein were defendants in an action commenced in the justice’s court of Los Angeles township by one Jay Smith.  Otherwise the record before us in this proceeding is the same in all respects as that presented in Hoopes v. Superior Court, ante, p. 564 [235 Pac. 739.]
The questions involved herein have been discussed and decided in the opinion filed in case numbered 4939 {ante, p. 564).
The peremptory writ of mandate is therefore -granted, and the Superior Court is directed to dismiss the appeal.
Finlayson, P. J., and Works, J., concurred.